Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending in this application and have been examined in response to application filed on 09/11/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "…by a robotic arm device…" in line 6.  Claim 9 recites the limitation "…by a robotic arm device…" in line 9.  There is insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-9, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kiemele et al. (US 2020/0029635 A1) in view of Franz et al. (US 11,270,576 B2) and in further view of Rodriguez Leal et al. (US 2018/0110669 A1).

As to INDEPENDENT claim 1, Kiemele discloses a computer-implemented method of a program in a [wearable] device attached to a user ([0016]; a wearable motion restricting device is disclosed), the computer-implemented method comprising: receiving, by one or more computer processors, data identifying at least one protected area … ([0016]; hazard is sensed by sensors); 
receiving, by the one or more computer processors, instructions for one or more actions by a [wearable] device associated with the at least one protected area …([0016]; user motion is being restricted); 
receiving, by the one or more computer processors, sensor data associated with one or more movements of the user from one or more sensors in the [wearable] device ([0019], [0020]; user movements are detected by sensors); 
determining, by the one or more computer processors, that a hand of the user in the [wearable] device is entering the at least one protected area ([0019]; a hand motion toward a protected area is detected); and 
initiating, by the one or more computer processors, an action of the one or more actions by the [wearable] device associated with the least one protected area …. ([0021]; different actions are performed depending on the situation).  Kiemele does not expressly disclose the [wearable] device is a robotic arm device; and the protected area is of the user.
In the same field of endeavor, Franz discloses the protected area of the user (col.1, 31-l.39, l.60-64; col.6, l.46-50; areas of a user’s body can be assigned a protected status).
It would have been obvious to one of ordinary skill in the art, having the teaching of Kiemele and Franz before him prior to the effective filling date, to modify the motion-restricting wearable safety device taught by Kiemele to include a system for detection of hazardous situations in a medical setting taught by Franz with the motivation being to automatically detect and prevent a user from self-harming (Franz, col.1, l.31-39).  Kiemele-Franz does not expressly disclose the [wearable] device is a robotic arm.
	In the same field of endeavor, Rodriguez discloses a robotic arm device (fig. 28; [0006]; a mechatronic movement assisting device is disclosed).
It would have been obvious to one of ordinary skill in the art, having the teaching of Kiemele-Franz and Rodriguez before him prior to the effective filling date, to modify the motion-restricting wearable safety device taught by Kiemele-Franz to include a mechatronic movement assisting device taught by Rodriguez with the motivation being to provide assistive patient care.

As to claim 3, the prior art as combined discloses wherein instructions for the one or more actions by the robotic arm device associated with the least one protected area of the user includes instructions to the robotic arm device for an increasing resistance to movement of the patient toward the at least one protected area (Kiemele, [0032], [0034]; a mechanical resistance to motion of the skeletal joint is provided prevent injuries).

As to claim 7 the prior art as combined discloses wherein initiating the one or more actions by the robotic arm device that are associated with the least one protected area of the user includes instructions locking a hinge of the robotic arm device to prevent entry by the hand of the user into the at least one protected area (Kiemele, fig.3, [0031], [0034]; the likes of a joint hinge is locked magnetically to prevent movements).

As to claim 8, the prior art as combined discloses wherein the robotic arm device is attached to an arm of the user, to an elbow of the user, to a wrist of the user, and extends to a shoulder of the user (Rodriguez, fig.34, fig.35).

As to INDEPENDENT claim 9, see rationale addressed in the rejection of claim 1 above.
As to claim 11, see rationale addressed in the rejection of claim 3 above.
As to claim 15, see rationale addressed in the rejection of claim 7 above.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kiemele-Franz-Rodriguez and in view of Devam et al. (US 2019/0206134 A1).

As to claim 2, the prior art as combined discloses wherein the data identifying the at least one protected area of the user includes receiving data from …a second user (Franz, col.5, l.65-67; the protected area is manually selected by a second user using GUI).
	The prior art as combined does not expressly disclose … augmented reality glasses worn by…
	In the same field of endeavor, Devam discloses … augmented reality glasses worn by… ([0079]; a selection is done by medical personal wearing augmented reality glasses).
It would have been obvious to one of ordinary skill in the art, having the teaching of the prior art as combined and Devam before him prior to the effective filling date, to modify a mechatronic movement assisting safety device taught by the prior art as combined to include an augmented reality selection user interface taught by Devam with the motivation being to provide patient care in an immersive environment. 

As to claim 10, see rationale addressed in the rejection of claim 2 above.


Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kiemele-Franz-Rodriguez and in view of Anderson et al. (US 2013/0198625 A1) and Esmailzadeh (US 2021/0285633 A1).

As to claim 4, the prior art as combined does not expressly disclose wherein the instructions for the one or more actions by the robotic arm device associated with the least one protected area of the user include instructions to the robotic arm device for ultra-violet (UV) light to be provided to the hand of the user.
In the same field of endeavor, Anderson discloses executing pre-programmed instructions to the robotic arm device ([0038]; preprogrammed movements are performed).
It would have been obvious to one of ordinary skill in the art, having the teaching of the prior art as combined and Anderson before him prior to the effective filling date, to modify a mechatronic movement assisting safety device taught by the prior art as combined to include a robotic mobility assisting device taught by Anderson with the motivation being to provide automated patient care.   The prior art as combined does not expressly disclose ultra-violet (UV) light to be provided to the hand of the user.
In the same field of endeavor, Esmailzadeh discloses wearable UV light to be provided to the user ([0004], [0005]).
It would have been obvious to one of ordinary skill in the art, having the teaching of the prior art as combined and Esmailzadeh before him prior to the effective filling date, to modify a mechatronic movement assisting safety device taught by the prior art as combined to include a wearable UV light device taught by Esmailzadeh with the motivation being to provide portable sanitization requirements. 

As to claim 12, see rationale addressed in the rejection of claim 4 above.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kiemele-Franz-Rodriguez and in view of Wiedenhoefer (US 2017/0143261 A1).

As to claim 6, the prior art as combined does not expressly disclose alert the user of a time to perform one or more movements of one joint of the user.
	In the same field of endeavor, Wiedenhoefer discloses alert the user of a time to perform one or more movements of one joint of the user ([0082]; the patient is reminded to perform joint movements at a scheduled time).
It would have been obvious to one of ordinary skill in the art, having the teaching of the prior art as combined and Wiedenhoefer before him prior to the effective filling date, to modify a mechatronic movement assisting safety device taught by the prior art as combined to include a physical therapy monitoring interface taught by Wiedenhoefer with the motivation being to provide automated patient care.  

As to claim 14, see rationale addressed in the rejection of claim 6 above.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kiemele-Franz-Rodriguez and in view of Anderson.

As to claim 5, the prior art as combined does not expressly disclose wherein the instructions for the one or more actions by the robotic arm device associated with the least one protected area of the user include instructions to the robotic arm device to move the hand of the user to a cleaning station for cleaning the hand of the user prior to contacting the at least one protected area.
	In the same field of endeavor, Anderson discloses executing pre-programmed instructions to the robotic arm device ([0038]; preprogrammed movements are performed).
It would have been obvious to one of ordinary skill in the art, having the teaching of the prior art as combined and Anderson before him prior to the effective filling date, to modify a mechatronic movement assisting safety device taught by the prior art as combined to include a robotic mobility assisting device taught by Anderson with the motivation being to provide automated patient care.  

As to claim 13, see rationale addressed in the rejection of claim 5 above.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez and Esmailzadeh.

As to INDEPENDENT claim 16, Rodriguez discloses a robotic arm device for attachment to a user, the robotic arm device comprising: one or more computer processors (fig.1, “Processor”); 
one or more sensors (fig.1, “sensors”); 
one or more controllers (fig.2, “Control system”); 
one or more moveable joints; one or more mechanical braces; one or more attachment bands; (fig.28, fig.35; joints, braces and bands are illustrated).
a user interface ([0011]; “user interface”); 
a computer storage medium ([0110]; and 
a computer program ([0119]).  Rodriguez does not expressly disclose an ultra-violet (UV) light source attached to a wrist band.
In the same field of endeavor, Esmailzadeh an ultra-violet (UV) light source attached to a wearable band ([0004], [0005], Esmailzadeh does not expressly disclose a wrist band, however it is understood that placement of the UV light is at the discretion of the user).
It would have been obvious to one of ordinary skill in the art, having the teaching of Rodriguez and Esmailzadeh before him prior to the effective filling date, to modify a mechatronic movement assisting safety device taught by Rodriguez to include a wearable UV light device taught by Esmailzadeh with the motivation being to provide portable sanitization requirements. 

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez-Esmailzadeh and in view of Devam.

As to claim 17, see rationale addressed in the rejection of claim 2 above.

As to claim 18, the prior art as combined discloses wherein the one or more sensors are included in at least the one or more moveable joints, the one or more mechanical braces, the one or more attachment bands, and a shoulder extension to the one or more mechanical braces (Rodriguez, [0057]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez-Esmailzadeh in view of Kiemele and in further view of Conner et al. (US 2016/0313798 A1).

As to claim 19, the prior art as combined does not expressly disclose wherein the one or more sensors includes at least one digital video camera attached to one or more finger extensions of the one or more mechanical braces attached to a wrist band of the one or more attachment bands.
	In the same field of endeavor, Kiemele discloses wherein the one or more sensors includes at least one digital video camera worn on the user ([0024], [0038]).
It would have been obvious to one of ordinary skill in the art, having the teaching of the prior art as combined and Kiemele before him prior to the effective filling date, to modify the mechatronic movement assisting safety device taught by the prior art as combined to include a motion-restricting wearable safety device taught by Kiemele with the motivation being to automatically detect and prevent a user from self-harming.  Rodriguez-Esmailzadeh-Kiemele does not expressly disclose the at least one digital video camera is attached to one or more finger extensions of the one or more mechanical braces attached to a wrist band of the one or more attachment bands.
	In the same field of endeavor, Conner discloses the at least one digital video camera is attached to one or more finger extensions ([0205]; a wearable camera is attached to a finger).
It would have been obvious to one of ordinary skill in the art, having the teaching Rodriguez-Esmailzadeh-Kiemele and Conner before him prior to the effective filling date, to modify the mechatronic movement assisting safety device taught by Rodriguez-Esmailzadeh-Kiemele to include finger motion tracking sensors taught by Conner with the motivation being to detect hand locations.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez-Esmailzadeh-Devam and in view of Kiemele.

As to claim 20, the prior art as combined does not expressly disclose receiving a plurality of sensor data from the one or more sensors on one or more movements of an arm, a finger, a hand, or a shoulder of the user wearing the robotic arm device to determine entry of the hand of the user into the at least one protected area.
	In the same field of endeavor, Kiemele discloses receiving a plurality of sensor data from the one or more sensors on one or more movements of an arm, a finger, a hand, or a shoulder of the user wearing the … device to determine entry of the hand of the user into the at least one protected area (fig.8).
It would have been obvious to one of ordinary skill in the art, having the teaching of the prior art as combined and Kiemele before him prior to the effective filling date, to modify the mechatronic movement assisting safety device taught by the prior art as combined to include a motion-restricting wearable safety device taught by Kiemele with the motivation being to automatically detect and prevent a user from self-harming.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jarrasse et al. (US 2022/0175558 A1): Device for controlling a robotic system for assisting the mobility of a user.
Start et al. (US 2021/0370496 A1): Modular exoskeleton systems and methods.
Joutras (US 2012/0142416 A1): Simulated recreational, training and exercise system.
Sankai (US 2010/0217163 A1): Rotation adjustment apparatus and methods of controlling rotary apparatus.
Knoppert (US 2021/0322869 A1): range of motion control in XR applications on information handling systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAOSHIAN SHIH whose telephone number is (571)270-1257. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on 5712724057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173